Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-36 are cancelled and claims 37-42 are new.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“air heat-exchanging device” in claim 40 which combines the nonce term “device” with the function of air heat exchanging. A return to the specification repeats the phrase in association with element 10, but does not describe the structure to accomplish the claimed function. 
“water heat-exchanging device” in claim 40 which combines the nonce term “device” with the function of water heat exchanging. A return to the specification repeats the phrase in association with element 11, but does not describe the structure to accomplish the claimed function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As noted above the limitations of an air heat-exchanging device and a water heat-exchanging device fall under 112f interpretation, but the specification lacks the corresponding structure to accomplish the claimed function.
Claim 41 includes “a heat-exchanging coil” mounted within a fresh air flue. While element 10 of figure 3 of the instant invention is mounted within flue 12, said element corresponds to the “air heat-exchanging device” of claim 40. Further although element 16 is referred to as “a heat exchanging coil” within the disclosure, from figure 3 numerals 10 and 16 point to the same structure. Thus there is not support for two different structures as currently claimed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 40 recite “poor thermal conducting material” which is a relative term which renders the claim indefinite.  The term "poor" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Further regarding claim 40; as noted above the limitations of an air heat-exchanging device and a water heat-exchanging device fall under 112f interpretation, but the specification lacks the corresponding structure to accomplish the claimed function. Because the importation of structure from the specification cannot be completed the metes and bounds of the claim terms is unknown and therefor indefinite.
Claims 38-39 and 41-42 are rejected for their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Musgrave et al (US 1,771,269) and in view of Norell et al (US 4,205,719).
Regarding claim 37, Musgrave discloses a radiation heat-exchanging ceiling plate used for an air conditioning system, comprising:
a metal ceiling plate (D; page 1, lines 99);
a heat-exchanging coil (B) being fixed on a top of said metal ceiling plate (D) and not contacting said ceiling plate (D);
a layer of thermal insulation (A; element A refers to building structure, all materials exhibit the property of insulation) material on a top of said heat-exchanging coil (B);
a plurality of coil brackets (b1 and d2) being made from a poor thermal conducting material (d2 is made of a plastic material) and installed on said top of said metal ceiling plate (D) for mounting said heat-exchanging coil (B) onto said metal ceiling plate (D).
Musgrave lacks a layer of thermal insulation on top of the coil (other than the structure “A”) and a layer of metal coil between the coil and thermal insulation.
Norell discloses a radiation heat-exchanging ceiling plate (refer to figure 4 unless otherwise noted) including a heat exchanging coil (11); a layer of thermal insulation (8) on a top of said heat-exchanging coil; a layer of metal foil (14; “aluminium foil 14” column 5) placed between said heat-exchanging coil (11) and said layer of thermal insulation (8).
It would have been obvious to one of ordinary skill in the art to have provided Musgrave with the insulation and foil of Norell in order to direct the thermal capacity of the coil towards the room interior.
Regarding claim 38, Musgrave as modified discloses a sealing layer (6 provided by Norell in combination with the insulation 8) being installed on a top of said layer of thermal insulation material (8 provided by Norell), said sealing layer covers over said layer of thermal insulation material so as to isolate said layer of thermal insulation material from outside air.
Regarding claim 39, Musgrave as modified discloses said metal foil is aluminum foil (14 provided by Norell is aluminum foil as per 5:12-13); and said aluminum foil, said insulation, and said sealing layer (14, 8, and 6 of Norell respectively) are stacked up to form a layer of aluminum foil, insulation material. Musgrave lacks glass wool insulation; the examiner takes official notice that glass wool insulation is old and well known. It would have been obvious to one of ordinary skill in the art to have utilized glass wool insulation for its wide availability, low cost, and high insulation value.
Claims 40 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Musgrave et al (US 1,771,269), in view of Norell et al (US 4,205,719), in view of Clark (US 2009/0101305), and in view of Gustafsson (US 4,024,728).
Regarding claim 40, Musgrave discloses a direct-cooling air conditioning system, comprising:
a water circulation system (system which circulates fluid through B) comprising a plurality of radiation heat-exchanging ceiling plates; and  a water circulation loop;
wherein each said radiation heat-exchanging ceiling plate comprises:
a metal ceiling plate (D; page 1, line 99);
a heat-exchanging coil (B) being fixed on a top of said metal ceiling plate (D), said heat-exchanging coil (B) being adjacent to said metal ceiling plate (D), and said heat-exchanging coil not contacting said metal ceiling plate;
a layer of thermal insulation (A; element A refers to building structure, all materials exhibit the property of insulation) material on a top of said heat-exchanging coil (B);
a plurality of coil brackets (b1 and d2) being made from a poor thermal conducting material (d2 is made of a plastic material) and installed on said top of said metal ceiling plate (D) for mounting said heat-exchanging coil (B) onto said metal ceiling plate (D).
Musgrave lacks a layer of thermal insulation on top of the coil (other than the structure “A”) and a layer of metal coil between the coil and thermal insulation.
Norell discloses a radiation heat-exchanging ceiling plate (refer to figure 4 unless otherwise noted) including a heat exchanging coil (11); a layer of thermal insulation (8) on a top of said heat-exchanging coil; a layer of metal foil (14; “aluminium foil 14” column 5) placed between said heat-exchanging coil (11) and said layer of thermal insulation (8).
It would have been obvious to one of ordinary skill in the art to have provided Musgrave with the insulation and foil of Norell in order to direct the thermal capacity of the coil towards the room interior.
Musgrave is silent concerning a heat pump system and details of the water circulation system.
Clark discloses a direct-cooling air conditioning system, comprising: a heat pump system ([0010]), a water circulation system (shown in figure 2) comprising a plurality of radiation heat-exchanging ceiling panels (50; shown in figure 3);
said water circulation loop having a circulating pump (37), and a water heat exchanging device (49), said water heat-exchanging device exchanging heat with said heat pump system, 
It would have been obvious to one of ordinary skill in the art to have provided Musgrave with the water circulation loop of Clark in order to supply water having the capacity to perform cooling and thereby remove heat from the room space to increase comfort.
Musgrave lacks an air heat-exchanging device as best understood within the water circulation loop.
Gustafsson discloses a direct-cooling air conditioning system, comprising: a heat pump system (figure 2), a water circulation system (figure 1) including a water circulation loop including a circulating pump (pumps shown in figure 1 leading into 9 and 10), an air heat-exchanging device (7), and a water heat-exchanging device (9), said air heat-exchanging device exchanging heat with outside air, said water heat-exchanging device exchanging heat with said heat pump system. It would have been obvious to one of ordinary skill in the art to have provided the water circulation system of Musgrave with an air heat-exchanging device in order to introduce conditioned outside air into the room space and prevent staleness.
Regarding claim 41, Musgrave as modified discloses a fresh flue (F from Gustafsson), said fresh flue being equipped with a fan (fan shown next to heat exchanger 7 of Gustafsson), an inlet of said fresh flue being in communication with the outdoor air, an outlet of said fresh flue being in communication with indoor air (at rooms A, B, and C of Gustafsson), a heat exchanging coil (7, as understood from above the air heat-exchanging device and the heat-exchanging coil refer to the same; alternatively 8A, 8B, and 8C are heat exchanging coils) for fresh air being mounted within said fresh flue, and said heat-exchanging coil for fresh air being connected between said circulating pump of said water circulation system and said heat-exchanging coils of said radiation heat-exchanging ceiling plates (as modified above both the ceiling plates and heat exchanging coil are within the same water circulation loop therefor the fresh air heat exchanging coil may be placed between the pump and ceiling plate). Further in a given sequence of elements the number of combinations is limited to n!, therefor given the 3 elements there are only 6 possible combinations. It has been held that mere selection of among a set of finite and predictable solutions is obvious.
Claim 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Musgrave et al (US 1,771,269), in view of Norell et al (US 4,205,719), in view of Clark (US 2009/0101305), in view of Gustafsson (US 4,024,728), and in view of Rhodes et al (US 6,158,499).
Regarding claim 42, Musgrave as modified discloses the system of claim 41, but lacks a water tank for thermal buffering. Rhodes discloses a water circulation loop including a water tank (126) for thermal buffering, said water tank being positioned between a circulation pump (pump on the supply or return lines 168 or 170 in figure 1a) and a heat exchanging coil (building chilled air). It would have been obvious to one of ordinary skill in the art to have provided Musgrave with the tank of Rhodes in order to store thermal capacity for use during peak demand. Further it is noted that in combination the building chilled air of Rhodes in analogous to the heat-exchanging coil for fresh air and therefor provides said flow order.
Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive. All claims are new. The arguments are directed to individual features and do not reflect the instant combination of references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763